DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The amendment and response of 15 February 2021 are entered.
Claim 11 has been canceled. Claims 1-10 and 12-19 are pending and are being examined on the merits.
The rejection of claims 1-19 under 35 U.S.C. 112(a) for scope of enablement is withdrawn in light of the amendment filed 15 February 2021.
The rejection of claims 3, 5, 6-10, and 12 under 35 U.S.C. 112(b) is withdrawn in light of the amendment filed 15 February 2021.

Election/Restrictions
The species election requirement of 10 January 2020 is withdrawn. 

	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with AJAY JAGTIANI on 3 June 2021.

The application has been amended as follows: 
1. (Currently amended) A method for the treatment of age-related macular degeneration in a subject, the method comprising the step of increasing or decreasing the amount of an inner-blood-retinal-barrier (iBRB) protein and a circadian clock protein in the subject, wherein the iBRB protein is a claudin-5 protein, and wherein the circadian clock protein is selected from period-1 (Per-1), period-2 (Per-2), period-3 (Per-3), cryptochrome-1 (Cry-1), cryptochrome-2 (Cry-2), Clock, brain and muscle aryl hydrocarbon receptor nuclear translocator like-1 (BMAL-1), brain and muscle aryl hydrocarbon receptor nuclear translocator like-2 (BMAL-2), Rev-ErbA alpha (NR1 D1), and combinations each thereof.
Claims 2-10 are allowed as previously presented.
Claim 11 remains canceled as previously presented.
Claims 12-15 are allowed as previously presented. 
Cancel claims 16-18.
Claim 19 is allowed as previously presented.

Support for the amendment to claim 1 comes from claims 17 and 18 as originally filed.

Reasons for Allowance
Claims 1-10, 12-15, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not recognize that altering iBRB proteins or circadian clock proteins serves as a method to treat age-related macular degeneration. The closest prior art (Campbell et al. Proc. Natl. Acad. Sci. 106:17817-17822, published 2009) teaches that alteration of claudin-5 expression by use of a specific siRNA can produce iBRB where compounds of up to 800 Da may diffuse and treat an experimental model of autosomal recessive retinitis pigmentosis (see e.g. Abstract, p. 17821-17822). The Campbell art mentions treatment of macular degeneration, but this is in the context of using the claudin-5 siRNA to transport relevant low molecular weight neuroprotective and antineovascular drugs into the retina. The Campbell art is silent on altering both an iBRB protein and a circadian clock protein, and nothing in the art teaches or fairly suggests that doing so would be a viable treatment for age-related macular degeneration. Therefore, the claimed method is novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658